Mr. Justice Shepard
delivered the opinion of the Court:
1. No principle is more firmly established than that the plaintiff in ejectment must recover upon the strength of his own title, and not upon the weakness of his adversary’s. Until the plaintiff has made a prima facie case the defendant is not called upon to justify his possession. Where the plaintiff’s right is not founded upon a previous adverse possession under all the conditions requisite to confer title, he must, as a general rule, connect himself by a chain of transfer with the sovereignly of the soil. An exception to the rule arises where he can show that the title under which the defendant claims has an intermediate *595common source with his own. Anderson v. Reid, 10 App. D. C. 426, 429. There is another well-established exception to the general rule, namely, that a sufficient prima facie case is made by the plaintiff when he has shown that whilst in the quiet and undisturbed possession of the premises the defendant entered and ousted him of his possession. Bradshaw v. Ashley, 14 App. D. C. 484, 504, Affirmed in 180 U. S. 59, 45 L. ed. 423, 21 Sup. Ct. Rep. 297.
This is hardly an exception to the general rule, but rather an illustration of its application under special circumstances and for a just purpose. Antecedent possession under claim of title is held to raise a presumption of regularity sufficient to warrant recovery against a mere trespasser or intruder with no color of title. It would be a great hardship, in such a case, to put the plaintiff upon formal proof of a regular chain of title; and to give the trespasser the benefit of the presumption of title by reason of a possession so acquired would be to encourage intrusion upon lands.
The plaintiff, it will be remembered, went no further back in the deraignment of title than the several grants of the land in controversy to the Southern Maryland Railroad Company. Assuming, for the present, that the plaintiff has sufficiently shown the acquisition of the right of that company, the question arises, Was there such evidence of possession under color of that claim of title, and ouster by the defendant, as to relieve the plaintiff of the burden of the general rule in respect of proof of a complete chain of title ? Notwithstanding the meagemess of that evidence as recited in the bill of exceptions, we cannot say that there was error in submitting the issue to the jury. As contended by the appellant, the evidence tending to show both possession and ouster would seem to be confined to the Southern Maryland Railroad Company, whose title was thereafter attempted to be conveyed. But the point is immaterial, because *596the ancient English statutes prohibiting the conveyance of lands . held adversely, if ever in force in this jurisdiction, have long since become obsolete. Matthews v. Hevner, 2 App. D. C. 349, 357; Peek v. Heurich, 167 U. S. 625, 630, 42 L. ed. 303, 305, 17 Sup. Ct Rep. 927.
The benefit of that possession, therefore, inured to the plaintiff as the holder of the title of the Southern Maryland Railroad Company. The evidence shows, in rather a general and vague way, it must be admitted, that the strip of land in controversy was once occupied by the track of the Southern Maryland Railroad Company, which is the character of possession contemplated in the grants of the right of way. It further shows that four or five years before the trial the defendant was first seen in possession of the strip over which it has since continued to run its cars. How this change of possession took place is not shown. It is not made to appear that the actual possession of the Southern Maryland Railroad Company or any one of its successors continued until the entry of the defendant; nor is it to be inferred that the defendant made its entry and by the exercise of actual force ejected the former possessor. We cannot agree to the contention that these conditions are necessary to the operation of the rule under consideration. Where possession has once been taken and ownership exercised thereunder, a continuing constructive possession up to a reasonable time before bringing the action is sufficient as against an intruder who makes no pretense of color of title. This we understand to be the rule laid down by the Supreme Court of the United States in its latest utterance upon this subject. Bradshaw v. Ashley, 180 U. S. 59, 45 L. ed. 423, 21 Sup. Ct. Rep. 297.
The defendant, having failed to offer any evidence in justification or explanation of its possession, can be regarded as nothing more than a mere intruder and trespasser. On the other hand, it is not made to appear that the Southern Maryland *597Railroad Company, once in actual possession under claim of title, voluntarily abandoned that possession or relinquished it with the intention never to return. Having obtained a peaceable possession under grant for a valuable consideration, the presumption, in the absence of evidence to the contrary, ought, in our opinion, to be against voluntary abandonment. We say in the absence of evidence to the contrary, because there is no direct evidence of intention to abandon, and the lapse of time has not been so great as to warrant its inference, — especially when the proceedings looking to the satisfaction of the debts of the Southern Maryland Railroad Company and the attempted succession to its franchises and property are taken into consideration.
2. It remains now to consider the several objections of the appellant to the sufficiency of the evidence tending to show the passage to the appellee of the presumptive title of the Southern Maryland Railroad Company under its grants of right of way. These will be passed upon in their order. (1) There is no occasion to determine whether the franchises of the Southern Maryland Railroad Company ceased and determined under the provisions of the Maryland act of incorporation, and the act of Congress extending the exercise of its franchises to the District of Columbia. Passing by the question whether a failure to construct the road within the time prescribed in those acts would, of itself, have the legal effect to at once terminate the existence of the corporation, it is sufficient to say that there is no evidence from which that failure could be inferred. Without evidence the presumption of compliance must be indulged. (2) Strictly speaking, the plaintiff ought to have introduced in evidence the trust deed foreclosed by the decree of the supreme court of the District of Columbia, and enough of the record of the suit to show its entire purpose and the interests involved. But, under the circumstances, we regard the decree, and the deed made in accordance with it, as sufficient prima facie evidence of the *598transition of the title. This decree shows upon its face that the necessary parties were before the court, and contains an ample recital of the substance of the trust deed executed by the defendant, and which was regularly foreclosed upon the property therein described. (3) The last objection is to the effect given to the conveyance by the Union Trust Company to the plaintiff. That conveyance recites a decree of the circuit court of the United States for the district of Maryland, foreclosing the trust deed and appointing the Union Trust Company, the grantee in the trust deed foreclosed, as “trustee with authority and power to sell the property” described, etc.; also a sale thereunder of that property (including the land in controversy), the payment of the price, and the confirmation of the sale, etc. In consideration of the premises recited, and a further consideration of $10 received, the Union Trust Company proceeds to grant the said property to the plaintiff, its successors and assigns, and concludes with a covenant to execute such further assurances as may be requisite. In view of the opinion of the Supreme Court of the United States, expressed in Muller v. Dows, 94 U. S. 444, 449, 24 L. ed. 201, 209, we are not prepared to accept the concession of the appellee that the court had no jurisdiction to include in its decree the property situated in the District of Columbia. The legal title was in the trust company, which was the plaintiff in the suit. The defendant was a Maryland corporation, and hence properly before the court and subject to its decree. The sale, it will be remembered, was not under execution, or even by a third person appointed to make the same, but was by the complainant (the holder of the legal title), acting under the decree of a court having complete jurisdiction of the persons. As was said in Muller v. Dows, the court “cannot send its process into that other State, nor can it deliver possession of land in another jurisdiction, but it can command and enforce a transfer of the title. And there seems to be no *599reason why it cannot, in a proper case, effect the transfer by the agency of the trustees when they are complainants.” But assuming what has been conceded by the appellee, that the court had no jurisdiction to foreclose upon property situated in the District of Columbia, and, hence, that no title could pass by virtue of its decree, we pass to its contention that the conveyance had the effect to pass the legal title of the grantor, notwithstanding the recital of that decree and the proceedings thereunder.
It is well settled that a trustee vested with the legal title can pass the same by a conveyance even when made in broach of his trust. Williams v. Jackson, 107 U. S. 478, 482, 27 L. ed. 529, 530, 2 Sup. Ct. Rep. 814; 1 Perry, Trusts, § 334. The latter says: “The general power of' a trustee to sell and convey the estate is coextensive with his ownership of the legal title; and this general power over the legal title is entirely distinct from the execution of a special power given in respect to the sale of an estate.”
Without denying this general proposition, the appellant controverts its application to the conveyance made. Its contention is that the recital of the decree and proceedings thereunder operates as a distinct limitation upon the title intended to be conveyed, in other words, is an express description of the power intended to be executed, and that alone.
In this we cannot concur. It clearly operates upon the Maryland property, and was inserted for that purpose, showing thereby the investiture of the complete title and ownership, beneficial as well as legal; but it occurs as a recital of part of the consideration of the deed, and not by way of limitation upon, or exception from, the property and estate actually conveyed. The recital can be regarded as limited in its operation to the Maryland property as distinguished from that in the District of 'Columbia. As to the latter it can be rejected as surplusage, and *600an independent valuable consideration remains, together with apt words of conveyance of the entire title of the grantor.
There is no actual limitation of the estate conveyed or the capacity in which the grantor acts, and none is necessarily to be implied.
Our conclusion is, .therefore, that the court did not err in accepting the deed as an effectual conveyance of the legal title for the purposes of the action. .
Finding no error in the proceedings on the trial,, the judgment will be affirmed with costs. It is so ordered. Affirmed.